STEPHENS, Judge,
dissenting.
For the following reasons, I must respectfully dissent from the opinion of the majority in this case.
By Order entered 15 October 2008, the trial court terminated Respondent’s parental rights. On 24 October 2008, Respondent filed *559a notice of appeal “to the Decision to Terminate her Parental Rights . . . Order entered October 15, 2008[.]” On 27 October 2008, the trial court entered a corrected order, noting that “[pjursuant to Rule 60(a) of the Rules of Civil Procedure, this order corrects several clerical mistakes and errors arising from oversight or omission contained in an order entered on October 9, 2008; signed on October 15, 2008; and filed on October 15, 2008.” The record on appeal contains no notice of appeal from the 27 October corrected order. The sole notice of appeal included in the record on' appeal references only the 15 October order.
“Any party entitled by law to appeal from a judgment or order . . . rendered in a civil action or special proceeding may take appeal by filing notice of appeal....” N.C. R. App. P. 3(a). Such notice of appeal “shall designate the judgment or order from which appeal is taken[.]” N.C. R. App. P. 3(d). The record on appeal in civil.actions and special proceedings shall contain “a copy of the notice of appeal[.]” N.C. R. App. P. 9(a)(l)(i). Appellate review “is solely upon the record on appeal, the verbatim transcript of proceedings, . . . and any items filed . . . pursuant to Rule 9(c) and 9(d).” N.C. R. App. P. 9(a). “ ‘Without proper notice of appeal, the appellate court acquires no jurisdiction and neither the court nor the parties may waive the jurisdictional requirements even for good cause shown under Rule 2.’ ” Mason v. Dwinnell, 190 N.C. App. 209, 216, 660 S.E.2d 58, 63 (2008) (quoting Bromhal v. Stott, 116 N.C. App. 250, 253, 447 S.E.2d 481, 483 (1994), disc. review denied in part, 339 N.C. 609, 454 S.E.2d 246, aff’d in part, 341 N.C. 702, 462 S.E.2d 219 (1995)). “[T]his Court has the power and the duty to determine issues of jurisdiction ex mero motu . . . .” In re Will of Harts, 191 N.C. App. 807, 809, 664 S.E.2d 411, 413 (2008).
In Mason v. Dwinnell, the trial court entered a permanent custody order on 1 June 2006. On 21 June 2006, Dwinnell filed a notice of appeal from the 1 June 2006 order. On 24 July 2006, the trial court entered an order amending its 1 June 2006 permanent custody order “to correct ‘a clerical error in the facts and conclusions.’ ” Id. at 215, 660 S.E.2d at 62. The trial court amended one finding of fact and one conclusion of law to add that it was making its findings “ ‘by clear, cogent and convincing evidence.’ ” Id. The amended order noted that the trial court had articulated the proper standard “ ‘on the record on several occasions, but inadvertently omitted it from its Order.’ ” Id.
On appeal to this Court, Dwinnell argued, inter alia, that the trial court improperly entered its 24 July 2006 order amending its 1 June *5602006 permanent custody order. This Court noted that since Dwinnell’s notice of appeal, filed 21 June 2006, was filed prior to the entry of the 24 July 2006 amended order, the notice of appeal could not have referenced that subsequent order. “Dwinnell was, therefore, required to file another notice of appeal regarding that [amended] order.” Id. Since the record on appeal contained no notice of appeal from the 24 July 2006 order, this Court had “no jurisdiction to review the 24 July 2006 order.” Id. at 215, 660 S.E.2d at 63.
The same result must be reached in this case.1 Since Respondent’s notice of appeal, filed 24 October 2008, was filed prior to the entry of the 27 October 2008 corrected order, the notice of appeal could not have referenced that subsequent order. Respondent was, therefore, required to file another notice of appeal regarding the corrected order. See id. at 215, 660 S.E.2d at 62. Since the record on appeal contains no notice of appeal from the 27 October 2008 corrected order, in accordance with Mason, this Court has no jurisdiction to review the 27 October 2008 corrected order. See id. at 215, 660 S.E.2d at 63.
While the majority correctly notes that “[s]ubject matter jurisdiction may not be waived, and this Court has the power and the duty to determine issues of jurisdiction ex mero motu,” Will of Harts, 191 N.C. App. at 807, 664 S.E.2d at 413, the majority then analyzes the substance of the 27 October 2008 corrected order from which Respondent did not appeal, and holds that the corrected order must be vacated “[b]ecause the trial court was without jurisdiction pursuant to Rule 60(a) to add the omitted finding of fact[.]” However, in accordance with Mason, this Court has no jurisdiction to review the corrected order to determine if the trial court exceeded its authority by adding the omitted finding of fact.
I thus turn to Respondent’s appeal from the original order. Respondent first argues that the trial court erred in terminating Respondent’s parental rights because there was insufficient competent evidence to support the findings of fact and conclusions of law.
The record on appeal must contain “assignments of error set out in the manner provided in Rule 10[.]” N.C. R. App. P. 9(a)(l)(k). “[T]he scope of review on appeal is confined to a consideration of those assignments of error set out in the record on appealf,]” N.C. R. App. P. 10(a), and argued in an appellant’s brief. See N.C. R. App. P. *56128(b)(6) (“Assignments of error not set out in appellant’s brief, or in support of which no reason or argument is stated or authority cited, will be taken as abandoned.”).
“Where no exception is taken to a finding of fact by the trial court, the finding is presumed to be supported by competent evidence and is binding on appeal.” Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). Furthermore, “ ‘[t]he appellant must assign error to each conclusion it believes is not supported by the evidence. N.C. R. App. P. 10. Failure to do so constitutes an acceptance of the conclusion and a waiver of the right to challenge said conclusion as unsupported by the facts.’ ” In re J.A.A., 175 N.C. App. 66, 74, 623 S.E.2d 45, 50 (2005) (quoting Fran’s Pecans, Inc. v. Greene, 134 N.C. App. 110, 112, 516 S.E.2d 647, 649 (1999)).
In this case, Respondent did not assign as error any of the trial court’s findings of fact or conclusions of law.2 Accordingly, the trial court’s findings of fact and conclusions of law are binding on this Court. In re S.N.H., 177 N.C. App. 82, 89, 627 S.E.2d 510, 515 (2006). Furthermore, while Respondent contends in her brief that Findings of Fact numbers 11, 12, and 13 in the corrected order are not supported by competent evidence, as explained supra, the corrected order is not properly before us. Accordingly, I would overrule Respondent’s first argument.
By Respondent’s second argument, Respondent contends that the trial court abused its discretion in denying Respondent’s motion to continue when Respondent was not present at the commencement of the termination hearing.
“A continuance may be granted only for good cause shown and upon such terms and conditions as justice may require.” N.C. Gen. Stat. § 1A-1, Rule 40(b) (2007). “A motion to continue is addressed to the court’s sound discretion and will not be disturbed on appeal in the absence of abuse of discretion.” Doby v. Lowder, 72 N.C. App. 22, 24, 324 S.E.2d 26, 28 (1984).
Here, the motion to terminate Respondent’s parental rights was filed on 22 May 2008. The hearing on the motion was originally scheduled for 17 July 2008. However, as the child’s father had not yet been served personally or via certified mail, the trial court, with Re*562spondent present, continued the matter to 11 September 2008 and allowed petitioner to serve the child’s father via publication. On 11 September 2008, the trial court noted that service by publication had commenced on 21 August 2008 and, therefore, the requisite 40 days for the father’s response had not yet elapsed. The trial court, with Respondent present, thus continued the matter to 9 October 2008. On 9 October 2008, Respondent was not present in court. Counsel for Respondent moved for a continuance due to Respondent’s absence, stating, “I have had contact with my client. She contacted the office, I guess this morning, and it was my understanding she was going to be here. I don’t know if something happened or — [.]” The trial court denied counsel’s motion.
As “[c]ontinuances are not favored and the party seeking a continuance has the burden of showing sufficient grounds for it[,]” Shankle v. Shankle, 289 N.C. 473, 482, 223 S.E.2d 380, 386 (1976), the trial court did not abuse its discretion in denying Respondent’s motion where Respondent failed to show good cause for granting the continuance. I likewise would overrule this argument.
For the foregoing reasons, I would affirm the order of the trial court terminating Respondent’s parental rights.

. See In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (explaining that'one panel of this Court cannot overrule another panel).


. Notably, Respondent does not argue that the trial court’s findings of fact, as contained in the order from which Respondent appealed, are inadequate to support the trial court’s conclusion of law that grounds exist to terminate Respondent’s parental rights for dependency under N.C. Gen. Stat. § 7B-llll(a)(6).